Citation Nr: 1214240	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-25 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to November 5, 2009, for the award of service connection for hypertension as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1968 to November 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension on a direct and secondary basis.  As discussed in this decision, the claim for service connection was later granted by the RO in a May 2010 rating decision.  

The Board construes the Veteran's representative, in a written brief in March 2012, as having raised an issue of whether there was clear and unmistakable error in the May 2007 rating decision, denying service connection for hypertension.  As the clear and unmistakable error issue has not been adjudicated by the RO, it is referred to the RO for appropriate action.  

In September 2011, the Veteran withdrew a request for a Board hearing.  


FINDING OF FACT

In a May 2010 rating decision, the RO granted the claim of service connection for hypertension as secondary to service-connected diabetes mellitus, effective from November 5, 2009; there is no evidence to show that the Veteran filed a notice of disagreement with the assigned effective date.  


CONCLUSION OF LAW

An effective date prior to November 5, 2009, for the award of service connection for hypertension as secondary to service-connected diabetes mellitus, is not in appellate status.  38 U.S.C.A. §§ 511(a), 7102, 7104, 7107 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to veterans or their dependents or survivors are subject to review on appeal to the Secretary.  Decisions in such appeals are made by the Board of Veterans' Appeals.  In its decisions, the Board is bound by applicable statutes, the regulations of the Department of Veterans Affairs and precedent opinions of the General Counsel of the Department of Veterans Affairs.  See 38 U.S.C.A. §§ 511(a), 7104; 38 C.F.R. § 20.101. 

The principal functions of the Board are to make determinations of appellate jurisdiction, consider all applications on appeal properly before it, conduct hearings on appeal, evaluate the evidence of record, and enter decisions in writing on the questions presented on appeal.  See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4 . 

In August 2006, the Veteran filed a claim of service connection for hypertension.  In subsequent statements, he argued that his hypertension was secondary to his service-connected diabetes mellitus.  Although the RO initially denied the claim in a May 2007 rating decision, from which the Veteran appealed and later perfected his appeal to the Board, the RO eventually granted the claim in a May 2010 rating decision.  It awarded service connection for hypertension as secondary to service-connected diabetes mellitus, effective from November 5, 2009.  The Veteran was notified of the award by letter in May 2010, and there is no documentation that he initiated an appeal by filing a notice of disagreement with the assigned effective date, that is, he did not express dissatisfaction with the effective date of the award.  







The RO did issue a supplemental statement of the case in November 2011.  

In a March 2012 written brief, the Veteran's representative likewise expressed the issue as one for service connection for hypertension prior to November 5, 2009, and essentially furnished argument relating to service connection for hypertension on a secondary basis.  Referring to documents relating to the Veteran's initial claim of service connection for hypertension, the representative noted that the appeal arose from an unfavorable decision of the RO after which the Veteran filed a timely notice of disagreement and substantive appeal (in August 2008).  

Given the favorable rating decision of the RO in May 2010, which granted secondary service connection for hypertension, and the lack of evidence showing that the Veteran had initiated an appeal to challenge the assigned effective date for the award, a claim for an effective date prior to November 5, 2009, for the grant of service connection for hypertension as secondary to service-connected diabetes mellitus, the appeal must be dismissed as no benefit remains to be awarded and no controversy remains. 


ORDER

The question of an effective date prior to November 5, 2009, for the award of service connection for hypertension as secondary to service-connected diabetes mellitus is dismissed.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


